FILED
                            NOT FOR PUBLICATION
                                                                             FEB 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RUBEN AVILES-DIAZ,                               No.   13-74250

              Petitioner,                        Agency No. A097-869-352

 v.
                                                 MEMORANDUM*
JEFF B. SESSIONS, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 13, 2017**
                                Pasadena, California

Before: D.W. NELSON, TALLMAN, and N.R. SMITH, Circuit Judges.

      Ruben Aviles-Diaz, a native and citizen of Mexico, petitions for review of a

decision by the Board of Immigration Appeals (BIA) affirming the Immigration

Judge’s (IJ) admission of criminal conviction records in removal proceedings.

Aviles-Diaz alleges the conviction records were not properly authenticated under 8

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1229a(c)(3)(C) and 8 C.F.R. § 1003.41, and thus could not provide a

basis for his removal under 8 U.S.C. § 1182(a)(6)(E)(i) for aiding and abetting

alien smuggling. We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny

the petition for review.

      The IJ’s admission of conviction records downloaded from the Public

Access to Court Electronic Records (PACER) system1 did not violate Aviles-

Diaz’s due process rights. See Matter of J.R. Velazquez, 25 I. & N. Dec. 680, 683

(B.I.A. 2012). The records were certified by a Department of Homeland Security

official as having been electronically downloaded from PACER, which the

certification identified as “a federal repository site containing records from the

United States District, Bankruptcy, and Appellate Courts.” The records on their

face also indicate that they originate from the U.S. District Court for the Southern

District of California. See Sinotes-Cruz v. Gonzalez, 468 F.3d 1190, 1196–97 (9th

Cir. 2006). The government’s proffered conviction records thus contain sufficient

indicia of reliability to be admissible as evidence of Aviles-Diaz’s removability.

See id. at 1197; 8 C.F.R. § 1003.41(d).


      1
        PACER “is an electronic public access service that allows users to obtain
case and docket information from [all] federal appellate, district, and bankruptcy
courts.” Am. Civil Liberties Union v. U.S. Dep’t of Justice, 655 F.3d 1, 7 n.7 (D.C.
Cir. 2011) (quoting PACER: Public Access to Court Electronic Records,
http://www.pacer.gov).
                                           2
The petition for review is DENIED.




                                3